                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



 ELDON GALE SAMUEL, III,
                                                    Case No. 2:20-cv-00545-REB
                        Petitioner,
                                                    INITIAL REVIEW ORDER
        v.

 TEREMA CARLIN, Warden of the
 Idaho Correctional Institution – Orofino,

                        Respondent.


       Petitioner Eldon Gale Samuel, III, through counsel, has filed a Petition for Writ of

Habeas Corpus challenging Petitioner’s Idaho convictions. Dkt. 1. The Court now

reviews the Petition to determine whether it is subject to summary dismissal pursuant to

28 U.S.C. § 2243 and Rule 4 of the Rules Governing § 2254 Cases (“Habeas Rules”).

                                  REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

INITIAL REVIEW ORDER - 1
2.     Discussion

       Following a jury trial in the First Judicial District Court in Kootenai County,

Idaho, Petitioner was convicted of one count of second-degree murder and one count of

first-degree murder, stemming from the deaths of Petitioner’s father and brother.

Petitioner was sentenced to a unified term of 15 years in prison with 10 years fixed for

the murder of his father, and a united term of life in prison with 20 years fixed for the

murder of his brother. The sentences were ordered to be served concurrently. The Idaho

Supreme Court affirmed. See Dkt. 1.

       Petitioner now seeks federal habeas relief. Petitioner may proceed on the Petition

to the extent that the claims (1) are cognizable in a federal habeas corpus action, (2) were

timely filed in this Court, and (3) were either properly exhausted in state court or are

subject to a legal excuse for any failure to exhaust in a proper manner. The Court will

order the Clerk to serve a copy of the Petition on counsel for Respondent, who may

respond either by answer or pre-answer motion and who must provide relevant portions

of the state court record to this Court.

                                           ORDER

       IT IS ORDERED:

       1.     The Clerk of Court will serve (via ECF) a copy of the Petition (Dkt. 1),

              along with any attachments, together with a copy of this Order, on L.

              LaMont Anderson, on behalf of Respondent, at Mr. Anderson’s registered

              ECF address.



INITIAL REVIEW ORDER - 2
     2.    Within 120 days after service of the Petition, Respondent may file either of

           the following: (1) a motion for summary dismissal or partial summary

           dismissal on procedural grounds (which may be followed by an answer if

           the motion is unsuccessful); or (2) an answer and brief, on the claims that

           were adjudicated on the merits by the Idaho Supreme Court, that also

           includes a brief summary (between one paragraph and several pages) of any

           procedural defenses for any claims (which may be argued in the

           alternative).

     3.    Respondent must file with the responsive pleading or motion, or within a

           reasonable time period thereafter, a copy of all portions of the state court

           record previously transcribed that are relevant to a determination of the

           issues presented. Any presentence investigation reports or evaluations—

           which must be provided to the Court if the Petition contains any sentencing

           claims—must be filed under seal. The lodging of the remainder of the state

           court record, to the extent that it is lodged in paper format, is exempt from

           the redaction requirements, as provided in District of Idaho Local Civil

           Rule 5.5(c).

     4.    If the response to the habeas petition is an answer, Petitioner may file a

           reply (formerly called a traverse), containing a brief rebutting Respondent’s

           answer and brief, which must be filed and served within 28 days after

           service of the answer and brief. Respondent has the option of filing a sur-



INITIAL REVIEW ORDER - 3
           reply within 14 days after service of the reply. At that point, the case will

           be deemed ready for a final decision.

     5.    If the response to the habeas petition is a motion, Petitioner’s response must

           be filed and served within 28 days after service of the motion, and

           Respondent’s reply, if any, must be filed and served within 14 days

           thereafter.

     6.    In the response to the habeas petition, whether a motion or an answer and

           brief, Respondent must include citations to all portions of the state court

           record that support Respondent’s assertions. Although Respondent may

           include citations to a state appellate court decision that describes events that

           took place in a lower court, Respondent must also include citations to the

           underlying lower court record.



                                               DATED: May 4, 2021

                                               _________________________
                                               Ronald E. Bush
                                               Chief U.S. Magistrate Judge




INITIAL REVIEW ORDER - 4
